Citation Nr: 0805307	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-13 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 2003 to March 
2004; he also served in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In December 2005, the RO denied the 
veteran's March 2004 claim, as amended in December 2004, for 
service connection for sleep apnea.


FINDING OF FACT

There is competent medical evidence linking the veteran's 
sleep apnea to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, sleep 
apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).    

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that while on active duty he developed a 
sleep disorder, and the evidence of record supports his 
contention.  In March 2004, within a week of his honorable 
discharge from Army, the veteran submitted a claim seeking 
service connection for "sleeping disorders-stress."  The 
veteran's service medical records show that he complained of 
sleeping problems while on active duty, but the nature of the 
disorder was not diagnosed.  In his August 2003 Post 
Deployment Medical Assessment, the veteran reported that he 
had frequent trouble sleeping.  During a September 2003 
medical examination, the veteran contended that he had not 
had sleeping problems prior to deployment, but that they had 
arisen during deployment.  The treating physician diagnosed 
insomnia and depression, and prescribed Ambien.  In an 
October 2003 Report of Medical History, the veteran again 
indicated that he had frequent trouble sleeping.

The veteran submitted evidence showing that his sleeping 
disorder continued after he completed active duty.  During an 
August 2004 VA examination, the veteran reported that his 
wife told him that he held his breath while he slept, to the 
point that she needed to awaken him.  The veteran further 
noted that he was chronically tired.  The veteran's wife 
accompanied him to a VA hospital in December 2004, and 
reported that he slept poorly at night, breathed irregularly, 
and made snoring noises.

In a February 2005 statement, the veteran's wife corroborated 
his account that he had not had a sleeping disorder prior to 
entering active duty.  Specifically, she noted that she had 
shared a bed with the veteran since 1995, and that he had 
never had this problem prior to active duty.  The Board 
regards the veteran's wife's statement as competent lay 
evidence, because it was provided by a person who has 
knowledge of facts and circumstances, and conveys matters 
that can be observed by the five senses.  38 C.F.R. § 
3.159(a). 

In a March 2005 statement, an E-6 staff sergeant with whom 
the veteran bunked corroborated the veteran's account of his 
sleep disorder.  The staff sergeant described that he had 
shared a room with the veteran for about six months, and 
that, on several occasions, he had to wake the veteran 
because the veteran had stopped breathing.  The staff 
sergeant asserted that the veteran, upon waking, would snort 
two or three times in order to catch his breath.  Here again, 
the Board regards the staff sergeant's statement as competent 
lay evidence for the aforementioned reasons.  38 C.F.R. § 
3.159(a).

The RO received private medical treatment in support of the 
veteran's claim in March 2005.  Significantly, in January 
2005, the veteran's private physician first diagnosed him 
with obstructive sleep apnea syndrome.  In May 2005, the 
veteran underwent a sleep study, and the VA doctor found that 
the veteran was a "[p]oor sleeper, due to fragmented 
sleep."  He found that the veteran had 5 sleep apneas and 11 
hypopneas, with an index of 3, over the course of 6.6 hours.  
Based on the degree of specificity and certainty in their 
opinions, the Board finds that these physicians have 
presented competent medical evidence that the veteran has 
sleep apnea.  38 C.F.R. § 3.159(a).

The veteran recounts in his December 2005 notice of 
disagreement that he first learned about sleep apnea during 
his visit to a VA hospital with his wife.  Presumably, he was 
referring to their December 2004 visit.  Six days after that 
visit, the veteran sent a letter to the RO, asking that sleep 
apnea be considered as part of his service connection claim 
for a sleeping disorder.  He noted in his letter that he had 
scheduled an appointment with the VA to undergo sleep 
studies.

In its statement of the case, the RO acknowledges the 
aforementioned evidence, but denies the claim because the 
veteran's sleep apnea was not diagnosed as such during 
service.  The Board finds the veteran's explanation in his 
substantive appeal regarding the lack of a diagnosis of sleep 
apnea during his active duty service highly persuasive, 
especially when coupled with the existing evidence.  He 
explained that, given the wartime conditions in Iraq and 
Kuwait, veterans did not ordinarily have much opportunity for 
sleep, and this made pursuing a complaint of a sleeping 
disorder somewhat difficult.  The Board would supplement his 
statement only with the rule that service connection is 
granted for any disease diagnosed after military service 
discharge, when all of the evidence, including that which is 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).  In this case, evidence of in-service 
symptomatology has been presented, along with a diagnosis of 
a disability  shortly after service.  Consequently, the 
criteria for service connection have been met, and the 
veteran's claim is granted.




ORDER

Service connection for sleep apnea is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


